If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    January 24, 2019
              Plaintiff-Appellant,

v                                                                   No. 341836
                                                                    Genesee Circuit Court
DERRELL ANDRE RICHARDSON,                                           LC No. 17-042113-FH

              Defendant-Appellee.


Before: LETICA, P.J., and CAVANAGH and METER, JJ.

CAVANAGH, J. (dissenting).

       I would affirm the trial court’s order granting defendant’s motion to suppress the
evidence obtained during this traffic stop. The trial court concluded that defendant properly
stopped at the stop sign and I do not believe that this finding is clearly erroneous. MCL
257.649(8) states:
       Except when directed to proceed by a police officer, the driver of a vehicle
       approaching a stop intersection indicated by a stop sign shall stop before entering
       the crosswalk on the near side of the intersection, or if there is not a crosswalk
       shall stop at a clearly marked stop line; or if there is not a crosswalk or a clearly
       marked stop line, then at the point nearest the intersecting roadway where the
       driver has a view of approaching traffic on the intersecting roadway.

It is clear from the dash camera video that defendant stopped his vehicle a bit beyond the stop
sign. It is also evident from the video that the stop sign is set a distance back from the
intersection and a driver likely would not have a sufficient view of approaching traffic on the
intersecting roadway if the driver actually stopped before the stop sign or unmarked “crosswalk.”
The trial court concluded that defendant did not violate MCL 257.649(8) and as a reviewing
court we are to accord deference to the lower court’s resolution of factual issues. See People v
Burrell, 417 Mich 439, 448; 339 NW2d 403 (1983); People v Frohriep, 247 Mich App 692, 702;
637 NW2d 562 (2001). After review of the record evidence, I am not left with a definite and
firm conviction that a mistake has been made in this regard. See People v Roberts, 292 Mich
App 492, 502; 808 NW2d 290 (2011) (quotation marks and citation omitted). Accordingly, I
would affirm the trial court’s decision.



                                                       /s/ Mark J. Cavanagh




                                            -2-